Kehoe, J.
(dissenting in part). I respectfully dissent in part. In addition to those modifications ordered by the majority, I would further modify the order by granting that part of defendants’ cross motion for summary judgment dismissing the Labor Law § 240 (1) claim. The statute protects workers from those risks “inherent in the particular task because of the relative elevation at which the task must be performed * * * The contemplated hazards are those related to the effects of gravity where protective devices are called for * * * because of a difference between the elevation level of the required work and a lower level” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). The risks addressed by the statute are “ limited to such specific gravity-related accidents as falling from a height’ ” (Melber v 6333 Main St., 91 NY2d 759, 763, quoting Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501). Here, plaintiff William Gottstine was injured while walking atop a grid of reinforcement bar, essentially laid at grade about 18 inches from the bottom of a shallow pit prepared for the pouring of a concrete slab. His foot slipped through the grid, causing his knee to strike the rebar and to be struck by a metal plate that he was carrying. In my view, the risk of misstepping on or through the rebar grid was one of the “usual and ordinary dangers at a construction site”, not “the type of extraordinary peril section 240 (1) was designed to prevent” (Nieves v Five Boro Air Conditioning & Refrig. Corp., 93 NY2d 914, 916; see, Sousa v American Ref-Fuel Co., 258 AD2d 514, 515; Duke v Eastman Kodak Co., 248 AD2d 990, 990-991). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes and Kehoe, JJ.